Citation Nr: 0709624	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  97-33 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst 
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to February 1946.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1997 rating decision by the Winston-Salem RO that, in 
part, denied service connection for a left knee disability, 
claimed as secondary to a right knee disability and denied a 
rating in excess of 20 percent for a right knee disability.  
Hearings were held before a hearing officer (in January 1998) 
and before the undersigned (via videoconference in August 
1999).  Transcripts of the hearings are of record.  In 
January 2000, the Board remanded both issues for additional 
development.  In a July 2000 rating decision, the RO 
increased the rating for the veteran's right knee disability 
to 30 percent, effective the date of claim.  In February 
2006, the Board again remanded both issues for additional 
development.  A November 2006 rating decision increased the 
rating for the right knee disability to 60 percent.  The 
veteran has not disagreed with the effective date of the 
increase.  As 60 percent is the maximum schedular rating 
available for knee disability (see 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Codes 5162, 5163), the increase to 60 percent 
constituted a substantive grant of the benefit sought, and 
the matter of the rating for right knee disability is no 
longer on appeal.   

In December 2006, the veteran's representative asserted (and 
the Board agrees) that the record reasonably raises the issue 
of entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  This matter is referred to the RO for 
appropriate action.

The matter of entitlement to service connection for left knee 
disability as secondary to a right knee disability is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.





REMAND

On September 2006 VA orthopedic examination scheduled to 
evaluate the veteran's right knee, the examining surgeon 
also, sua sponte, opined that the veteran's low back, right 
knee, and left knee disabilities were interrelated because 
they all aggravated one another.  Regarding the left knee, he 
indicated the diagnosis was osteoarthritis, and opined that 
the combination of the veteran's low back pain, right 
sciatica, and right knee pain caused added loading on the 
left leg further aggravating the left knee arthritis.  (It 
was also noted that there was no evidence that the left knee 
disability was directly related to service.)  

Secondary service connection may be established for a 
disability which is aggravated by a service-connected 
disability; however, the veteran may only be compensated for 
the degree of disability over and above the degree existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Furthermore, the revised 
38 C.F.R. § 3.310, effective October 10, 2006, provides that 
VA will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence, and sets out the procedure for determining 
the extent of any aggravation.  

In light of governing legal criteria and the opinion by the 
September 2006 examiner, there is now a medical question, 
unanswered by the competent (medical) evidence of record 
which requires further development.  Accordingly, 
regrettably, the case must be remanded yet again for the 
following:  

1.  The RO should provide the veteran 
with written notice of the amendments to 
38 C.F.R. § 3.310(b), effective October 
10, 2006.  He should have opportunity to 
respond.

2.  The RO should then arrange for the 
orthopedic surgeon who conducted the 
September 2006 VA examination (if 
available, if not another orthopedist) to 
review the claims file and supplement the 
opinion previously given.  If further 
examination of the veteran is deemed 
necessary, such should be arranged.  The 
veteran's claims file, to include this 
REMAND, must be reviewed by the examiner 
in conjunction with the examination.  

The examiner should respond to the 
following:

(a) Is it at least as likely as not 
(i.e., 50% or greater probability) that 
any current left knee disability was 
caused or aggravated by the veteran's 
service-connected right knee disability?  
If so, please identify the disability.

(b) If the response to (a) is that a left 
knee disability was aggravated by the 
service-connected right knee disability, 
the examiner offer an opinion as to the 
baseline level of severity of the left 
knee disability (i.e., pathology, nature, 
frequency, and degree of severity of 
symptoms) existing prior to the onset of 
aggravation, and the level of severity of 
the disability after aggravation 
occurred.  If any of the increase in 
severity of the left knee disability is 
due to natural progress, the examiner 
should indicate the degree of disability 
due to natural progression.  See 
generally 38 C.F.R. § 3.310(b) (effective 
October 10, 2006).  

The examiner/consulting orthopedist must 
explain the rationale for all opinions 
given.

4.  The RO should then readjudicate this 
claim, applying the revised 38 C.F.R. § 
3.310(b), if pertinent.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that 
all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


